Citation Nr: 0900101	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  97-32 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bladder disorder.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disorder.  

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
foot disorder.  

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
impotence.  


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to February 
1968 and from August 1970 to December 1971.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in August 2006, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  The purpose of 
such remand was to permit the AMC to undertake specified 
development.  

Also before the Board for review in August 2006 was the 
veteran's reopened claim of entitlement to service connection 
for a psychiatric disorder, to include post-traumatic stress 
disorder.  Such matter was likewise remanded to the RO via 
the AMC so that additional development could be accomplished.  
Following such development, and while the case remained in 
remand status, the AMC by its rating decision of November 
2007 granted entitlement to service connection for post-
traumatic stress disorder and assigned a 70 percent 
evaluation therefor as of October 1996.  Entitlement to a 
total disability evaluation for compensation based on 
individual unemployability and basic eligibility for 
Dependents' Educational Assistance were likewise established.  

As to the other remanded issues, the AMC confirmed and 
continued the prior denial as to each such matter.  The case 
was then returned to the Board for further consideration of 
those matters.  

The issues of the veteran's entitlement to service connection 
for diabetes mellitus, hypertension, and a skin disorder are 
REMANDED to the RO via the AMC.  VA will notify the appellant 
if further action is required on his part as to those 
matters.


FINDINGS OF FACT

1.  Service connection was most recently denied for a bladder 
disorder by RO action in June 1968, and for a foot disorder 
and impotence by a Board decision in July 1984; following 
notice to the veteran of each action taken and, where 
applicable, of his appellate rights, no timely appeal was 
thereafter initiated.  

2.  In connection with claims to reopen for service 
connection which followed both of the most recent, final 
denials listed above, evidence was received by VA that is 
duplicative or cumulative of previously submitted materials, 
is not probative of the issue(s) presented, and, either alone 
or in conjunction with evidence previously of record, is not 
so significant that it must be considered in order to fairly 
decide the merits of the claims to reopen for service 
connection for a bladder disorder, a foot disorder or 
impotence.  


CONCLUSIONS OF LAW

1.  The rating decision of June 1968, denying service 
connection for a bladder disorder, is final; new and material 
evidence has not been presented with which to reopen that 
previously denied claim.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. § 3.104 (2008).

2.  The Board decision of July 1984, denying service 
connection for a foot disorder, is final; new and material 
evidence has not been presented with which to reopen that 
previously denied claim.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156 (2001).  


3.  The Board decision of July 1984, denying service 
connection for impotence, is final; new and material evidence 
has not been presented with which to reopen that previously 
denied claim.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, this matter was previously remanded by the 
Board in August 2006 and on one or more prior occasions in 
order to facilitate the conduct of additional evidentiary 
and/or procedural development.  All of the actions previously 
sought by the Board through its prior development request 
appear to have been substantially completed as directed, and 
it is of note that neither the veteran, nor his 
representative, contends otherwise.  See Stegall v. West, 11 
Vet. App. 268, 270-71 (1998). 

Notice is taken that by the Board in its August 2006 remand 
chronicled the various prior final denials of the veteran's 
claims for service connection as pertinent to this matter and 
the reasons therefor.  In addition, the Board determined that 
each of the claims to reopen for service connection herein at 
issue had been initiated by the veteran prior to August 2001, 
and, as such, the standard reflected in 38 C.F.R. § 3.156 
(2001) as to the definition of new and material evidence was 
controlling. The 2001 definition was specifically noted not 
to require a showing by the veteran that the evidence 
submitted must raise a reasonable possibility of 
substantiating the claim to reopen being advanced.  On 
remand, the AMC was directed to advise the veteran of the 
applicable standard, so that he could obtain evidence that 
met or exceeded the requirement for new and material evidence 
and furnish argument why the evidence submitted met the 
required standard.  The AMC's letter of September 2006 to the 
veteran advised him of the applicability of the 2001 
standard, while concurrently noting, albeit incorrectly, that 
the evidence submitted must raise a reasonable possibility of 
substantiating the claim.  However, the applicable standard 
and its requirements were cited by the AMC in its October 
2007 supplemental statement of the case issued in November 
2007.  

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The Board notes that there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice of the information and evidence 
needed by the veteran-appellant to substantiate and complete 
his claims, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the appellant was provided to him 
through the letters sent by the RO, the VA's special 
processing unit in Cleveland, Ohio, and the AMC in October 
2003, in April and September 2006, and in January 2007.  He 
was thereby notified of the holding in the case of Dingess-
Hartman pertaining to the assignment of ratings and effective 
dates.  

Regarding the reopening of previously denied claims, it is 
noted that in Kent v. Nicholson, 20 Vet. App. 1 (2006), it 
was held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service- 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
Generally, a claimant is seeking to reopen a finally denied 
claim for service connection because there is either no 
evidence on one or more of the three Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd. 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam), elements to establish service connection or 
insufficient evidence on one or more of these elements.  
Therefore, material evidence would be (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.

In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  The Secretary 
can determine the basis for the denial in the prior decision 
from the face of that decision.

The failure to provide notice of what constitutes material 
evidence would generally be the type of error that has the 
natural effect of producing prejudice because it would 
constitute a failure to provide a claimant notice of a key 
element of what it takes to substantiate a claim to reopen.  
Without such notice, a claimant effectively would be deprived 
of an opportunity to participate in the adjudication process 
because he or she would not know what evidence was needed to 
reopen his or her claim.

Here, the RO did fulfill its notice obligations with respect 
to informing the appellant of the evidence and information 
needed to substantiate his attempts to reopen previously 
denied claims for service connection.  By correspondence from 
the AMC, to include a September 2006 letter, the appellant 
was advised that he needed to submit new and material 
evidence to reopen each previously denied claim and was 
advised of what was required to establish service connection 
under the particular facts of this case.

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the enactment of the VCAA followed the RO's 
initial action on the veteran's claims and, as such, all VCAA 
notice was necessarily provided to the veteran-appellant 
subsequent thereto, in contravention of Pelegrini.  

Where, as here, the VCAA notice is defective, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  Sanders v. Nicholson, 
487 F.3d 881 (2007) (recognizing that "VCAA notice errors 
are reviewed under a prejudicial error rule" and holding 
that "all VCAA notice errors are presumed prejudicial and . 
. . VA has the burden of rebutting this presumption"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders.  That is, "the key to determining 
whether an error is prejudicial is the effect of the error on 
the essential fairness of the adjudication."  Id.  "[A]n 
error is not prejudicial when [it] did not affect 'the 
essential fairness of the [adjudication],'"  Mayfield, supra, 
at 121, and non-prejudicial error may be proven by a showing 
that "the purpose of [VCAA] notice was not frustrated, e.g., 
by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, 487 F.3d at 889.  
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.

The record in this instance demonstrates that full VCAA 
notice was effectuated at the time of or prior to the 
issuance of the supplemental statement of the case by the AMC 
in November 2007.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and readjudicating 
the claim in the form of a statement of the case to cure 
timing of a notification defect).  More timely VCAA notice 
would not have operated to alter the outcome of the issues on 
appeal, in view of the fact that the record does not 
demonstrate that new and material evidence has been submitted 
in connection with any of the claims to reopen herein at 
issue.  Sanders, supra (recognizing that "a demonstration 
that the outcome would not have been different in the absence 
of the error would demonstrate that there was no 
prejudice").  On that basis, and in the absence of any 
allegation of prejudice by or on behalf of the veteran, the 
Board cannot conclude that any defect in the timing or 
substance of the notice provided affected the essential 
fairness of the adjudication, and, thus, the presumption of 
prejudice is rebutted.  Id.

With respect to the duty to assist, all pertinent examination 
and treatment records have been obtained and made a part of 
the appellant's claims folder to the extent that such records 
have been adequately identified or are otherwise available.  
Notice is taken that the evidence of record includes all 
available service medical records, which in reference to the 
first period of service include only a report of a pre-
induction medical examination, and a full complement of 
records as to the second period of active duty.  The Board 
notes that throughout the instant appeal, the veteran has 
contended that his service medical records are missing from 
his files, which contain evidence in support of his claims.  
Nevertheless, the record reflects that VA has attempted on 
multiple occasions to obtain all available service medical 
records; these attempts are documented in his claims file; 
and he has been provided notice of the efforts made and the 
outcome of those efforts.  Furthermore, in a September 1981 
response to a request the veteran made to the Department of 
the Army, for correction of military records, the Department 
of the Army indicated that there was no evidence of error or 
injustice presented with regard to the veteran's military 
records.  As well, no change in that determination was 
thereafter made when the veteran sought reconsideration by 
the Army Board for Correction of Military Records.  In short, 
the Board finds the veteran's argument that service medical 
records are missing to be without merit.  

As well, the claims folder includes voluminous examination 
and treatment records compiled during post-service years by 
VA and non-VA sources.  No VA medical examination was 
furnished as to the veteran's claims to reopen, and while the 
veteran seeks such an evaluation, there is no showing that 
the veteran has satisfied his initial burden to submit new 
and material evidence with which to reopen any of his 
previously denied claims.  Under these circumstances, there 
is no duty to provide an examination or medical opinion.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(C)iii.  Thus, 
the Board may proceed to adjudicate the veteran's application 
to reopen his claims without further remand.  

In view of the forgoing, the Board finds that VA has 
satisfied its duties to notify and assist under the VCAA.  

Analysis

In general, decisions of the agency of original jurisdiction 
(the RO) or by the Board that are not appealed within in the 
prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 
38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For claims submitted prior to August 29, 2001, as is the case 
here, the definition of new and material evidence is as 
follows:  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  (This definition has been modified, but the 
modification applies only to claims filed on or after August 
29, 2001; the instant claim to reopen was filed prior to that 
date.  See 66 Fed. Reg. 45620 (2001)).  It is pertinent to 
note that the 2001 amendment to 38 C.F.R. § 3.156(a) made the 
"new and material evidence" standard more stringent.  See 
Rodriguez v. Nicholson, 19 Vet. App. 275, 289 (2005), and 
thus the more favorable standard is that which predated the 
change effectuated in 2001.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The United States Court of Appeals for the Federal Circuit 
has held that, according to the plain language of the 
regulation, evidence that is merely cumulative of other 
evidence in the record cannot be new and material even if 
that evidence had not been previously presented to the Board.  
See Anglin v. West, 203 F. 3d 1343, 1347 (Fed. Cir. 2000).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Generally, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted during active duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

A.  Bladder Disorder

By a rating decision in June 1968, entitlement of the veteran 
to service connection for a bladder disorder was denied, with 
the basis of the denial being that such a disorder was not 
shown in service.  By a VA letter, dated in June 1968, the 
veteran was notified of that decision and his appellate 
rights, but he did not file a timely an appeal as to that 
decision, which became final.  See 38 U.S.C.A. § 7105(a).  

Evidence developed since entry of the June 1968 denial 
includes service medical records from the veteran's second 
period of service from August 1970 to December 1971, which do 
not identify any complaints, findings, or diagnoses referable 
to a bladder disorder.  In addition, there is correspondence 
from a VA office in June 1968 to the veteran indicating that 
he was ineligible for VA treatment for his claimed bladder 
disorder.  A report of a VA medical examination conducted in 
April 1979 was received, with the examiner noting no 
complaints or history referable to the genitourinary system.  
External genitalia were normal and no masses or tenderness in 
the region of the kidneys or bladder were shown.  In June 
1980, the veteran sought VA outpatient medical treatment for 
complaints of urinary dribbling.  When he was seen on an 
outpatient basis in February 1981 by VA, he complained of 
diminished urination over the preceding three or four months 
and nocturia; the diagnosis was of urinary symptoms.  On a VA 
psychiatric examination performed in December 1997, a history 
of prostatitis was recorded as an Axis III diagnosis.  There 
is also of record an October 2002 medical report, without 
pertinent any pertinent clinical finding or diagnosis, in 
which it was noted that the veteran had reported that he had 
developed urinary problems in service.  

The record also includes transcripts of hearings afforded the 
veteran before RO personnel in 1980, 1983, and 1996, with 
only the 1996 proceeding specifically dealing with the 
veteran's application to reopen a claim for service 
connection for a bladder disorder.  In his testimony 
furnished at the 1996 hearing, the veteran provided no 
particulars as to the service incurrence or aggravation of 
his claimed bladder disorder.  

Review of the evidence received by VA since the most recent, 
final denial of service connection for a bladder disorder by 
the RO in June 1968 indicates that such evidence is not both 
new and material.  Service medical records relating to the 
second period of service do not mention any relevant 
complaint or finding.  The June 1968 letter from VA, denying 
treatment for a claimed bladder disorder, was not on file at 
the time of the June 1968 denial, but it was sent in response 
to that rating action in June 1968.  The records reflects by 
way of a VA Form 10-2731, Request for Administrative and 
Adjudicative Action, dated in March 1968, which was of record 
in June 1968, that the veteran was seeking treatment for a 
bladder disorder and information was sought as to his 
eligibility.  Thus, while new, the June 1968 correspondence 
cannot be viewed as material.  

As for the other items of evidence received since June 1968, 
those materials do not reflect the service incurrence or 
aggravation of a bladder disorder.  They do not identify the 
existence of a bladder disorder, its origin in service, or 
any nexus to an event occurring in service.  While the 
veteran is competent to identify the occurrence of urinary 
symptoms and the related problems he encounters, he is 
without the medical expertise to render competent opinions as 
to medical diagnosis and etiology.  It is therefore concluded 
by the Board that new and material evidence has not been 
received and the veteran's claim for entitlement to service 
connection for a bladder disorder may not now be reopened.  
See 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a); 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc).  

B.  Foot Disorder

By its decision of July 1984, the Board denied the veteran's 
claims for service connection for a foot disorder involving 
hammertoes and flat feet, finding that the veteran's flat 
feet had preexisted service and underwent no increase in 
severity during either period of service.  In addition, the 
Board found that the veteran's hammertoe deformity was not 
manifested during the veteran's first period of active duty, 
that it preexisted his second period of military service, and 
did not increase in severity during the second period of 
active duty.  Finality thus attached to the Board's action of 
July 1984.  38 U.S.C.A. § 7104.  

In connection with the claim to reopen herein at issue, it is 
noted that various items of evidence were received into the 
record since entry of the Board's final decision of July 
1984.  Among that evidence are duplicate copies of a portion 
of the veteran's service medical records, one or more lay 
statements from persons familiar with the veteran, and VA 
outpatient medical records from May 1980 and May 1981.  Of 
the evidence not previously reviewed, there is a March 1980 
report from a medical consultant of the Social Security 
Administration, wherein it was stated that there was a 
reported history of a foot injury.  A VA outpatient note of 
February 1981 indicates a complaint of hammertoes, with entry 
of a diagnosis of a congenital, malformed second toe.  A 
further VA treatment note in March 1981 reveals complaints of 
painful feet and an assessment of painful feet and 
hammertoes.  In an October 2002 report, relating primarily to 
the veteran's psychiatric status, a history of an in-service 
foot problems was indicated.  As well, testimony was received 
at an RO hearing in November 1996 as to the claimed onset of 
a foot disorder in service.  

Review of the foregoing indicates that the evidence which is 
duplicative of materials previously before VA is not new and 
that evidence submitted subsequent to entry of the July 1984 
decision is likewise not new in that it only reiterates the 
veteran's previously considered allegation of an in-service 
foot injury and resulting foot problems and identifies the 
existence of a foot disorder, variously diagnosed, in 1980 
and beyond.  Such evidence does not raise a question as to 
the preexistence of the veteran's flat feet or its in-service 
aggravation, nor does it otherwise denote the service 
incurrence or aggravation of hammertoes or any other foot 
disorder.  That evidence does not include any competent 
opinion linking any foot disorder of the veteran to his 
periods of military service or any event thereof.  
Consequently, the Board concludes that new and material 
evidence has not been received and the veteran's claim for 
entitlement to service connection for a foot disorder is not 
reopened.  See 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. 
§ 3.156(a); Elkins, 12 Vet. App. at 218-219.  

C.  Impotence

By the same Board decision in July 1984 referenced above, 
entitlement of the veteran to service connection for 
impotence was denied.  As noted above, a Board decision is 
final, see 38 U.S.C.A. § 7104(b), and requires new and 
material evidence to reopen.  38 C.F.R. § 3.156(a).  The 
Board has reviewed all the evidence of record and concludes 
that new and material evidence has not been received and the 
veteran's claim for entitlement to service connection for 
impotence is not reopened at this time.  See 38 U.S.C.A. 
§§ 5108, 7104(b).  

Notice is taken that the basis for the Board's denial of 
service connection for impotence in July 1984 decision was 
that there was no medical evidence of record that the veteran 
developed impotence during his active military service.  
Evidence received subsequent to entry of the aforementioned 
Board decision includes a March 1999 report relating to 
treatment sought for a penile sore.  Also received was a 
March 1980 report from a physician who examined the veteran 
on behalf of the Social Security Administration, principally 
to evaluate psychiatric disability.  At that time, the 
veteran reported trouble in maintaining an erection and a 
history of sexually transmitted disease; no pertinent 
diagnosis was recorded.  Testimony was furnished by the 
veteran at an RO hearing in November 1996, although none 
specifically pertaining to his claimed impotence, but written 
statements on file from the veteran set forth his contention 
that his impotence is service-related.  In addition, a record 
of VA outpatient treatment in December 2001 indicates that 
the veteran was seen for a groin rash-herpes.  

Testimony of the veteran as to the service incurrence or 
aggravation of his impotence is cumulative of his prior 
allegations to that effect.  It is undisputed that the 
veteran can attest to factual matters of which he had first-
hand knowledge, e.g., impotence and its presence or absence 
during certain periods of time.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of rendering medical 
conclusions as to either a diagnosis of an underlying 
disorder manifested by impotence or on the etiology of 
impotence.  Thus, his statements to that effect are not 
competent.  Espiritu, supra.  Accordingly, while the veteran 
is competent to report what comes to him through his senses, 
he does not have medical expertise to provide a competent 
opinion regarding diagnosis and causation.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  It, too, is significant that 
the focus of this inquiry is as to the newness and 
materiality of the evidence submitted since July 1984 for the 
purpose of reopening the previously denied claim for 
impotence.  In this instance, the contentions advanced are 
simply a reiteration of what was set forth when the matter 
was previously decided by the Board.  

Moreover, the medical evidence presented, though not 
previously reviewed by VA, is not material, given that it 
reflects only the existence of a penile sore in 1999, a 
complaint of erection problems in 1980, and the presence of a 
groin rash and/or herpes in 2001.  Such evidence does not 
include a medical diagnosis of impotence, but even based on 
the veteran's statement that he was experiencing impotence, 
no medical professional offers any finding or opinion as to a 
nexus between the asserted impotence and any period of active 
duty or event thereof.  As such, the Board concludes that new 
and material evidence has not been received and the veteran's 
claim for entitlement to service connection for impotence is 
not reopened.  See 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. 
§ 3.156(a); Elkins, 12 Vet. App. at 218-219.  
ORDER

New and material evidence has not been received to reopen 
claims for service connection for a bladder disorder, a foot 
disorder, or impotence.  


REMAND

By its August 2006 remand, the Board directed the AMC to 
undertake development and adjudicatory action with respect to 
the veteran's claims for service connection for diabetes 
mellitus, hypertension, and a skin disorder, secondary to any 
service-connected psychiatric disorder.  Notice was then 
taken by the Board that service connection had not to date 
been established for any psychiatric disorder, but it is 
evident that on remand, service connection was in fact 
granted by the AMC for post-traumatic stress disorder.  
Unfortunately, however, the AMC did not then develop or 
adjudicate the claims for secondary service connection for 
diabetes mellitus, hypertension, or a skin disorder, in 
contravention of Stegall, supra.  Remand is thus required for 
corrective action.   

As well, notice is taken that, effective October 10, 2006, 38 
C.F.R. § 3.310 was amended in order to implement the holding 
in Allen regarding secondary service connection on the basis 
of the aggravation of a nonservice-connected disorder by a 
service-connected disability.  See 71 Fed. Reg. 52744 (2006).  
Under the changes, the section heading of 38 C.F.R. § 3.310 
was retitled "Disabilities that are proximately due to, or 
aggravated by, service-connected disease or injury" and the 
previously designated paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added as follows:

Aggravation of nonservice-connected disabilities. 
Any increase in severity of a nonservice- 
connected disease or injury that is proximately 
due to or the result of a service-connected 
disease or injury, and not due to the natural 
progress of the nonservice-connected disease, 
will be service connected.  However, VA will not 
concede that a nonservice-connected disease or 
injury was aggravated by a service-connected 
disease or injury unless the baseline level of 
severity of the nonservice-connected disease or 
injury is established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any time 
between the onset of aggravation and the receipt 
of medical evidence establishing the current 
level of severity of the nonservice-connected 
disease or injury.  The rating activity will 
determine the baseline and current levels of 
severity under the Schedule for Rating 
Disabilities (38 CFR part 4) and determine the 
extent of aggravation by deducting the baseline 
level of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

As the claims for secondary service connection must be 
remanded for the foregoing reasons, the Board must defer 
adjudication of the direct incurrence and presumptive (for 
diabetes and hypertension) aspects of these claims for 
service connection.  It is pertinent to note that the Court 
of Appeals for Veterans Claims held that separate theories in 
support of a claim for a particular disability are to be 
adjudicated under one claim.  See Robinson v. Mansfield, 21 
Vet. App. 545, 550-51 (2008), citing, Bingham v. Principi, 
421 F.3d. 1346, 1349 (Fed. Cir. 2005).

On the basis of the foregoing, further actions as set forth 
below are found to be needed.  Accordingly, this appeal is 
REMANDED for the following:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159, notify the veteran of what 
information and evidence are needed to 
substantiate his claims of entitlement to 
service connection for diabetes mellitus, 
hypertension, and a skin disorder, 
secondary to his service-connected post-
traumatic stress disorder, including but 
not limited to the amended provisions of 
38 C.F.R. § 3.310, effective from October 
10, 2006.  See 71 Fed. Reg. 52744 (2006).  
The veteran must be notified of what 
portion of that evidence VA will secure, 
and what portion he himself must submit.  
If requested, VA will assist him in 
obtaining records of treatment from 
private medical professionals, or other 
evidence, provided that he provides 
sufficient, identifying information and 
written authorization.

Such VCAA notice must also include, 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), an explanation as to 
the information or evidence needed to 
establish ratings and effective dates for 
the disabilities at issue , as outlined 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Depending upon the veteran's response, 
any and all assistance due the veteran 
must then be provided by VA to him.

2.  All pertinent VA treatment reports, 
not already of record, should be obtained 
for inclusion in the veteran's claims 
folder.

3.  Thereafter, the veteran should be 
afforded a VA medical examination in 
order to ascertain the relationship, if 
any, between his claimed diabetes 
mellitus, hypertension, and skin disorder 
and his service-connected post-traumatic 
stress disorder.  The claims folder 
should be furnished to the examiner for 
use in the study of this case.

Following a review of the relevant 
medical and X-ray evidence in the claims 
file, as well as the conduct of a 
physical examination and any tests that 
are deemed necessary, the examiner should 
address the following questions:

Is it at least as likely as not 
that the veteran's service-
connected post-traumatic stress 
disorder has caused or worsened 
his claimed diabetes mellitus, 
hypertension, and/or skin 
disorder?  If it is determined 
that any claimed disorder was 
worsened by his service- 
connected post-traumatic stress 
disorder, to the extent that is 
possible the examiner should 
indicate the approximate degree 
of disability or baseline 
(e.g., mild, moderate, severe) 
before the onset of the 
aggravation.

Use by the examiner of the "at least as 
likely as not" language in responding is 
required.

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.

The clinician is further advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.

The examiner is also requested to provide 
a rationale for any opinion expressed.  
If the examiner finds it impossible to 
provide any requested opinion without 
resort to pure speculation, he or she 
should so indicate.

4.  Lastly, each of the claims remaining 
at issue should be readjudicated on the 
basis of all pertinent evidence of record 
and all governing law and regulations, 
including 38 C.F.R. § 3.310, as amended 
on October 10, 2006.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, which should contain notice of 
all relevant actions taken on the claims 
for benefits, and set forth all pertinent 
evidence and governing law and 
regulations, including but not limited to 
38 C.F.R. § 3.310, as amended on October 
10, 2006.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified. The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this remand is to obtain additional procedural 
and evidentiary development.  No inference should be drawn 
regarding the final disposition of the claims in question as 
a result of this action.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


